               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division
EMMITT G. ROSCOE, JR.,

        Plaintiff,

v.                                                                     Civil Action No. 3:19CV915

UNKNOWN,

        Defendant.

                                  MEMORANDUM OPINION

       By Memorandum Order entered on January 14, 2020, the Court conditionally docketed

Plaintiffs civil action. At that time, the Court directed Plaintiff to submit a statement under oath

or penalty of perjury that:

       (A)      Identifies the nature of the action;
       (B)      States his belief that he is entitled to relief;
       (C)      Avers that he is unable to prepay fees or give security therefor; and,
       (D)      Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(l). The Court provided Plaintiff with an informa pauperis affidavit

form for this purpose.

       Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee

by signing and returning a consent to the collection of fees form. The Court warned Plaintiff that

a failure to comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.
       Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a

completed in Jorma pauperis affidavit form and a consent to collection of fees form. As a result,

he does not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure

to prosecute. See Fed. R. Civ. P. 4l(b). Accordingly, this action will be DISMISSED

WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.




                                                             M. Hannah    44k~f?/::
                                                             United States Distr~J:ge
Date: IIAI .. 6 -2020
Richmond, Virginia




                                                 2
